—Application by *471the appellant for a writ of error corana nobis to vacate a decision and order of this Court dated January 25, 1993 (People v Waugh, 189 AD2d 907), affirming a judgment of the Supreme Court, Queens County, rendered January 18, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and O’Brien, JJ., concur.